Citation Nr: 1428912	
Decision Date: 06/26/14    Archive Date: 07/03/14	

DOCKET NO.  11-15 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder characterized by shortness of breath, to include as secondary to service-connected coronary artery disease (status post myocardial infarction), and/or an undiagnosed illness.

2.  Entitlement to service connection for a chronic skin disorder, including seborrheic dermatitis, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a chronic headache disorder, including sinus headaches, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue syndrome with associated joint pain and memory problems, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a dental disorder for the purpose of outpatient dental treatment.

6.  Entitlement to an evaluation in excess of 30 percent for coronary artery disease, status post myocardial infarction.

7.  Entitlement to an evaluation in excess of 30 percent for hiatus hernia with gastroesophageal reflux disease.

8.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease with stenosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had verified active service with the United States Air Force from August 1964 to August 1968, as well as service with the United States Army National Guard from December 1986 to April 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2008, April 2009, and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the disabilities for which service connection is currently being sought, as well as the current severity of the Veteran's service-connected coronary artery disease, hiatus hernia with gastroesophageal reflux disease, and low back disability.  

In that regard, and as noted above, the Veteran had verified active service with the United States Air Force from August 1964 to August 1968, as well as with the United States Army National Guard from December 1986 to April 2002, a portion of which represented service in the Southwest Asia Theater of Operations.  However, additional evidence on file is to the effect that the Veteran may have had service with the United States Air Force as early as January 1964, as opposed to August of that same year.  Moreover, that same evidence would appear to indicate that the Veteran may have had service with the United States Army National Guard as early as September 1986, as opposed to December of that year.  Finally, pertinent evidence of record is to the effect that the Veteran apparently had multiple periods of active duty and/or active duty for training during the time frame from May 1975 to November 1986.  Significantly, at the present time, none of the aforementioned service has yet been verified.  

Regarding the Veteran's various claims for service connection, the Board observes that, during the course of the current appeal, the Veteran has undergone a number of VA examinations for the purpose of determining the nature and etiology of the disabilities in question.  However, on a number of those occasions, the Veteran's claims folder was not available for the examiner's review.  Moreover, while the Veteran originally argued that his shortness of breath was due to exposure to various toxic chemicals and/or smoke during his service in the Persian Gulf, during the course of a hearing before the undersigned Veterans Law Judge in June 2012, he for the first time raised the argument that his shortness of breath might, in fact, be in some way causally related to his service-connected coronary artery disease.  Significantly, to date, no opinion has been offered as to the relationship, if any, between the Veteran's claimed shortness of breath and his coronary artery disease.  Nor has the AOJ adjudicated that aspect of the Veteran's claim.  Accordingly, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claim for service connection.

Turning to the issue of entitlement to service connection for a chronic skin disorder, the Board notes that, during the course of the Veteran's current appeal, he has received diagnoses of seborrheic dermatitis, as well as no skin disorder whatsoever.  To date, it is unclear whether the Veteran does, in fact, suffer from a chronic skin disorder (to include seborrheic dermatitis), and, if so, whether that skin disorder is in some way related to his period of active military service.  Once again, further development of the evidence is required prior to a final adjudication of the Veteran's claim for service connection.  

Turning to the issue of entitlement to service connection for a chronic headache disorder, the Board notes that, on a number of occasions during the Veteran's period or periods of active military service, he was heard to complain of "sinus problems," including sinus headaches.  Significantly, during the course of the current appeal, the Veteran has received diagnoses of headaches, not otherwise classified, probably due to a sinus disorder, as well as vascular tension headaches.  What is unclear at this time is whether, to the extent the Veteran does, in fact, suffer from a chronic headache disorder, such a disorder had its origin during his period or periods of active military service.  

Regarding the Veteran's claims for increased evaluations, the Board notes that the Veteran last underwent a VA examination for the purpose of determining the severity of his service-connected hiatal hernia/gastroesophageal reflux disease in September 2009, almost five years ago.  Moreover, the Veteran's last VA examinations for the purpose of determining the severity of his service-connected coronary artery disease and degenerative disc disease of the lumbar spine were undertaken in August and September 2010, respectively, at this point, almost four years ago.  Significantly, during the course of a VA examination in April 2009, it was the opinion of the examiner that the Veteran's coronary artery disease was consistent with an estimated metabolic equivalent (MET) greater than 3 but less than or equal to 5.  However, as of the time of a subsequent VA examination in August 2010, the metabolic equivalent most representative of the Veteran's service-connected coronary artery disease was described as greater than 7 but less than or equal to 10.  Significantly, during the course of the aforementioned videoconference hearing in June 2012, the Veteran indicated that, since the time of his last VA examination in August 2010, his service-connected coronary artery disease had become progressively worse.  Under the circumstances, the Board is of the opinion that additional, more contemporaneous VA examinations would be appropriate prior to a final adjudication of the Veteran's claims for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Finally, the Board observes that, since the time of the issuance of a Statement of the Case (SOC) in May 2011, there have been added to the record numerous VA outpatient treatment records, at least some of which are arguably relevant to the Veteran's current claims.  Significantly, the most recent VA outpatient treatment records considered in the May 2011 SOC were dated in November 2010, while there are currently of record VA outpatient treatment records up to and including April of 2013.  As noted above, such evidence is arguably relevant to the Veteran's current claims.  Accordingly, absent a waiver (which has not been submitted in this case), this evidence must be referred to the AOJ for initial review.  See 38 C.F.R. § 20.1304(c) (2013).  

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, and any appropriate facility of the United States Army National Guard, as well as the Defense Finance Accounting Service, with a request that they verify each and every period of the Veteran's service, to include a classification as to whether the service was active duty, active duty for training, and/or inactive duty for training.  Should it become necessary to contact the Defense Finance Accounting Service to secure this information, that Agency must review the various pay accounts to determine the account from which the Veteran was paid for each period of service, (i.e. what service periods were paid from an account designated to pay for inactive duty service; what service periods were paid from an account designated to pay for active duty for training, etc.).  Following verification of the Veteran's periods of service, the AOJ should attempt to obtain any additional service treatment records associated with the periods of service in question.  Should the AOJ be unable to locate these Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any Government records would be futile.  The AOJ must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2013, the date of the most recent VA treatment of record, must then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot locate the Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any Government records would be futile.  The AOJ must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  

3.  The Veteran should then be afforded additional VA respiratory, cardiovascular, dermatologic, neurologic, gastrointestinal, and orthopedic examinations in order to more accurately determine the exact nature and etiology of his claimed shortness of breath, skin disorder, and headache disorder, as well as the current severity of his service-connected coronary artery disease, hiatal hernia with gastroesophageal reflux disease, and degenerative disc disease with stenosis of the lumbar spine.  

The Veteran is to be notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination or examinations without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the respiratory examination, the examining physician should offer an opinion as to whether the Veteran currently suffers from a chronic, clinically-identifiable disorder characterized by shortness of breath, and, if so, whether that disorder at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service, to include as due to an undiagnosed illness.  Should it be determined that the Veteran does, in fact, suffer from a chronic disorder characterized by shortness of breath, but that such disorder is unrelated to his period or periods of active military service, an additional opinion is requested as to whether any chronic disorder characterized by shortness of breath identified is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected coronary artery disease.  

Following completion of the dermatologic examination, the examiner should offer an opinion as to whether the Veteran currently suffers from a chronic, clinically-identifiable skin disorder, to include seborrheic dermatitis, and, if so, whether such disorder at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service, to include as due to an undiagnosed illness.  

Following completion of the neurologic examination, the examining physician should offer an opinion as to whether the Veteran currently suffers from a chronic, clinically-identifiable headache disorder, to include vascular/tension and/or sinus headaches, and, if so, whether such a chronic headache disorder at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service, to include as due to an undiagnosed illness.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veterans Virtual VA (including Capri records) and Veterans Benefits Management System electronic records, have been reviewed.  

4.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.

5.  The AOJ should then readjudicate the Veteran's claims for service connection for the disabilities in question, as well as his claims for increased evaluations for service-connected coronary artery disease status post myocardial infarction, hiatal hernia with gastroesophageal reflux disease, and degenerative disc disease with stenosis of the lumbar spine.  This readjudication should specifically take into account any and all evidence (to include VA outpatient treatment records) added to the record since the time of the issuance of the SOC in May 2011.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the aforementioned SOC in May 2011.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

